ON PETITIONS FOR REHEARING
PER CURIAM.
Petitions for rehearing have been filed in this cause by John P. McNamara, the appellant, and by the State of Florida, the appellee. Both petitions are denied.
In the petition for rehearing filed by the State, our attention is directed to Benyard v. Wainwright, Fla.1975, 322 So.2d 473, filed October 29, 1975, which recognizes the conflict between Rule 3.722, RCrP, and § 921.16, Fla.Stat. Rule 3.722, RCrP, directs that sentences are concurrent unless affirmatively designated as consecutive by the sentencing court, and § 921.16, Fla.Stat., provides:
“When sentences to be concurrent and when consecutive. . . . Sentences of imprisonment for offenses not charged in the same indictment, information, or affidavit shall be served consecutively unless the court directs that two or more of the sentences be served concurrently.”
In the opinion of the Florida Supreme Court, “ . . . the statute must prevail over our rule because the subject is substantive law.”
Therefore, we modify our opinion to reflect that pursuant to § 921.16, Fla.Stat., the sentences under review shall be served consecutively.
It is so ordered.